Norton, J.
held that the facts in this case were directly the opposite of the facts in the case of Wilkinson vs. Wilkinson, decided this term (p. 162.) In this case it appears that after the desertion by the husband, the wife selected a domicil for herself in St. Louis. This she was authorized to do under the authority of the case of Moffat vs. Moffat* (not reported.) It will then be necessary for the wife to *178reside in California six months before she can maintain an action of this nature. It is also found in. the report of the referee that the husband failed to support the. wife. This is not sufficient, as there is no proof that.the wife ever made any demand for support, or that the husband knew that she was in need of it. She appears to have had the means of supporting herself. The fact must be wilful on the part of the husband, and such facts or circumstances must be shown as will authorise the conclusion that the refusal to support was wilful on his park The divorce is refused, however, on the ground of residence.

This case was decided by the Supreme Court.